TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 13, 2013



                                      NO. 03-13-00173-CV


                                  City of Smithville, Appellant

                                                   v.

                                    Thomas Watts, Appellee




       APPEAL FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
         REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that the trial court lacked subject matter jurisdiction

over Thomas Watt’s claims against the City of Smithville: IT IS THEREFORE considered,

adjudged and ordered that the trial court’s order is reversed, and judgment is rendered that

Watts’s claims be dismissed for lack of subject matter jurisdiction. It is FURTHER ordered that

the appellee pay all costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.